Case 0:20-cv-61898-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

 JOSEPH CAREY THORNE,

                Plaintiff,
 v.

 DOUCETTE ENTERPRISES, INC.
 D/B/A BLUE SKY TEXTURE & DRYWALL,
 JACQUE DOUCETTE,
 NICHOLAS DOUCETTE,

             Defendants.
 __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

        Plaintiff, JOSEPH CAREY THORNE, brings this action against Defendants, DOUCETTE

 ENTERPRISES, INC. D/B/A BLUE SKY TEXTURE & DRYWALL, JACQUE DOUCETTE,

 and NICHOLAS DOUCETTE, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C §

 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff JOSEPH CAREY THORNE was a resident of the

 State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, DOUCETTE ENTERPRISES, INC. D/B/A BLUE

 SKY TEXTURE & DRYWALL, was a Florida corporation with its principal place of business in

 South Florida, engaged in commerce in the field of popcorn removal and drywall construction, at

 all times material hereto was the “employer” of Plaintiff as that term is defined under statutes

 referenced herein, engaged along with its employees in interstate commerce, and has annual gross

 sales and/or business volume of $500,000 or more.
Case 0:20-cv-61898-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 2 of 3



 4.     Defendants’ business is located in Broward County, Florida.

 5.     Defendant, JACQUE DOUCETTE, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, DOUCETTE ENTERPRISES, INC. D/B/A BLUE SKY

 TEXTURE & DRYWALL, controlled Plaintiff’s duties, hours worked, and compensation, and

 managed the day-to-day operations of DOUCETTE ENTERPRISES, INC. D/B/A BLUE SKY

 TEXTURE & DRYWALL. Accordingly, JACQUE DOUCETTE was and is an “employer” of the

 Plaintiff within the meaning of 29 U.S.C. §203(d).

 6.     Defendant, NICHOLAS DOUCETTE, is a resident of Palm Beach County, Florida and

 was, and now is, a manager of Defendant, DOUCETTE ENTERPRISES, INC. D/B/A BLUE SKY

 TEXTURE & DRYWALL, controlled Plaintiff’s duties, hours worked, and compensation, and

 managed the day-to-day operations of DOUCETTE ENTERPRISES, INC. D/B/A BLUE SKY

 TEXTURE & DRYWALL. Accordingly, NICHOLAS DOUCETTE was and is an “employer” of

 the Plaintiff within the meaning of 29 U.S.C. §203(d).

 7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 8.     Plaintiff JOSEPH CAREY THORNE worked for Defendants as a handyman and laborer.

 9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 10.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

 worked during Plaintiff’s employment.

 11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.
Case 0:20-cv-61898-RAR Document 1 Entered on FLSD Docket 09/17/2020 Page 3 of 3



 12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
